1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 CITY OF RIO RANCHO,

 8          Plaintiff-Appellee,

 9 v.                                                           NO. 29,998

10 DALE FROST,

11          Defendant-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
13 John F. Davis, District Judge

14   City of Rio Rancho
15   James C. Babin, City Attorney
16   Gina R. Manfredi, Assistant City Attorney
17   Rio Rancho, NM

18 for Appellee

19 Jay R. Mueller
20 Albuquerque, NM

21 for Appellant

22                                 MEMORANDUM OPINION

23 FRY, Chief Judge.

24          This Court’s calendar notice filed on January 13, 2010, proposed summary

25 affirmance. On February 2, 2010, Plaintiff City of Rio Rancho (the City) filed a
1 memorandum in support of the proposed summary affirmance set forth in the calendar

2 notice. Defendant has not filed a memorandum in opposition, and the time for doing

3 so has passed. Accordingly, for the reasons set forth in this Court’s calendar notice,

4 we affirm the order of dismissal and the order denying the motion to reconsider.

5 AFFIRMED.

6        IT IS SO ORDERED.


7
8                                         CYNTHIA A. FRY, Chief Judge

9 WE CONCUR:


10
11 MICHAEL D. BUSTAMANTE, Judge



12
13 JONATHAN B. SUTIN, Judge




                                            2